Case 8:20-cv-02268-DOC-DFM Document 39, Filed 12/11/20 Page 1of1 Page ID #:1736
Anna P. Engh

One CityCenter
850 Tenth Street, NW
Washington, DC 20001

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Ace Property and Casualty Insurance Company CASE NUMBER

 

8:20-cv-02268-DOC-DFM
Plaintiff(s)

 

V.

McKesson Corporation, et al. ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEARIN A

Defendant(s). SPECIFIC CASE PRO HAC VICE [16] [20]

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

Engh, Anna P. of Covington & Burling, LLP
Applicant’s Name (Last Name, First Name & Middle Initial) One CityCenter

(202) 662-5221 (202) 778-5221 850 Tenth Street, NW
Telephone Number Fax Number Washington, DC 20001
aengh@cov.com

 

 

 

E-Mail Address Firm/Agency Name e& Address

for permission to appear and participate in this case on behalf of
McKesson Corporation

 

 

 

 

 

 

 

 

 

Name(s) of Party(ies) Represented |_| Plaintiff(s) Defendant(s) |_| Other:
and designating as Local Counsel
Lu, Raymond G. of |Covington & Burling, LLP
Designee’s Name (Last Name, First Name & Middle Initial) 1999 Avenue of the Stars
SBN 324709 (424) 332-4794 (424) 332-4749 Los Angeles, CA 90067
Designee’s Cal. Bar No. Telephone Number Fax Number
rlu@cov.com
E-Mail Address Firm/Agency Name e& Address
HEREBY ORDERS THAT the Application be:

[xX GRANTED.
[_] DENIED: [_J for failure to pay the required fee.
[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

[_] for failure to complete Application:

[_] pursuant to L.R. 83-2.1.3.2: [-] Applicant resides in California; [~] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

[] pursuant to L.R. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [7] does not maintain office in District.

[| because

 

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: C1) be refunded [J not be refunded.

Dated 12/11/2020 L, Ly wi OO Curtin
U.S. District Judge

G-64 ORDER (5/16) |. ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1

 

 
